Citation Nr: 9903481	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  94-25 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for major depression 
with psychotic features, currently rated as 10 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January to March 1976.  
These matters come to the Board of Veterans' Appeals (Board) 
from a March 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
arthritis of the right thumb, anemia, penicillin allergy, an 
upper respiratory infection, an abdominal disorder, arthritis 
of both shoulders, nerve damage to the left hand and arm, and 
the residuals of a head injury, including headaches.  The RO 
also granted service connection for major depression with 
psychotic features, and assigned a 10 percent rating for the 
disorder.  The veteran perfected an appeal of the denials of 
service connection and the rating assigned for the 
psychiatric disorder.  The issue of entitlement to an 
increased rating for major depression with psychotic features 
will be addressed in the remand portion of this decision.

During an October 1998 hearing before a member of the Board, 
the veteran withdrew her appeal on the issues of entitlement 
to service connection for anemia, penicillin allergy, an 
upper respiratory infection, an abdominal disorder, arthritis 
of both shoulders and knees, nerve damage to the left hand 
and arm, and the residuals of a head injury, including 
headaches.  The Board finds, therefore, that it is without 
jurisdiction to render a decision on these issues.  See 
Hamilton v. Brown, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if withdrawn); 38 C.F.R. 
§ 20.204.

In a June 1976 rating decision, the RO denied entitlement to 
service connection for arthritis of the right thumb.  The 
veteran was notified of that decision at her latest address 
of record, and did not appeal.  The June 1976 decision is, 
therefore, a final decision.  In November 1992 she again 
claimed service connection for arthritis of the thumb, and in 
the March 1993 decision referenced above, the RO again denied 
service connection for the disorder.  In the May 1993 
statement of the case, however, the RO found that new and 
material evidence had not been submitted to reopen the 
previously denied claim, and the veteran was provided the 
regulation pertaining to new and material evidence.  In light 
of the previously denied claim, the Board has determined that 
the proper issue on appeal is whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for arthritis of the right 
thumb, and that the Board can consider that issue without 
prejudice to the veteran.  See Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (the Board is without jurisdiction to 
consider a claim that has been previously denied unless new 
and material evidence has been submitted); Bernard v Brown, 4 
Vet. App. 384 (1993).


FINDINGS OF FACT

1.  Entitlement to service connection for arthritis of the 
right thumb was denied by the RO in June 1976, and that 
decision became final in the absence of an appeal.

2.  The evidence submitted subsequent to the June 1976 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, but it is not 
material because it does not bear directly and substantially 
on whether the veteran has arthritis of the right thumb that 
had its onset during service or was aggravated by service.


CONCLUSION OF LAW

The June 1976 rating decision in which service connection for 
arthritis of the right thumb was denied is final and new and 
material evidence has not been submitted to reopen that 
claim.  38 U.S.C. § 4005(c) (1970), 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.104, 19.153 (1975), 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As previously stated, in a June 1976 rating decision the RO 
denied entitlement to service connection for arthritis of the 
right thumb.  Service connection was denied on the basis that 
the disorder was demonstrated so soon after the veteran's 
entrance on active duty that it was considered to have pre-
existed service and was not aggravated by her short period of 
service.  The evidence relied upon in making that 
determination consisted of her service medical records.  

Those records show that as the result of an entrance 
examination in November 1975, no abnormalities of the 
musculoskeletal system were noted.  On January 29, 1976, two 
days after she entered on active duty, she received treatment 
for arthritis of the right thumb, probably septic in 
etiology, organism undetermined.  An X-ray study of the right 
hand at that time revealed no significant abnormality.  She 
was returned to duty on February 9, 1976, and the service 
medical records make no further reference to any complaints 
or clinical findings pertaining to the right thumb or hand.  
The report of a separation examination is not of record.

The evidence submitted subsequent to the June 1976 decision 
includes VA treatment records, March and June 1993 private 
psychological and medical reports, documents pertaining to 
the veteran's claim for Social Security disability benefits, 
the reports of VA examinations, and the veteran's testimony.  
In her November 1992 claim she reported having arthritis in 
her right hand that had its onset in January 1976.  

VA treatment records for May 1989 through January 1998 show 
that the veteran received ongoing treatment for a number of 
physical and psychiatric complaints.  In January 1992 she 
complained of having aching joints since childhood, including 
her shoulders and knees, which she reported had been 
diagnosed as juvenile arthritis.  Pain medication was 
provided.  In February 1992 she complained of pain in the 
shoulders and knees, and pain medication was again provided.  
In November 1992 she reported pain and swelling in her right 
hand for the previous week, which she attributed to 
arthritis.  The treatment record does not indicate that her 
hand was examined, and no treatment was provided.  In March 
1997 she complained of diffuse aching in her joints, but no 
examination was conducted and no diagnosis provided.  The 
treatment records do not indicate that the diagnosis of 
arthritis has been rendered, nor are the veteran's complaints 
of joint pain supported by any objective clinical findings.

The March 1993 private medical report indicates that the 
veteran was provided an extensive evaluation for the purpose 
of determining the extent, if any, of the effect of her 
occupational exposure to Formaldehyde on her health.  The 
report of the evaluation provides no information pertaining 
to any musculoskeletal complaints.

In conjunction with a June 1993 private psychological 
evaluation, the veteran reported having arthritis in both 
knees, feet, and the right hand, as well as a number of other 
chronic medical and psychiatric complaints.  She attributed 
all of her symptoms to exposure to Formaldehyde at work.  She 
also reported having an extremely decreased activity level 
due to pain in her hands from arthritis.  As a result of the 
evaluation the psychologist provided a diagnosis to rule out 
a somatiform disorder, in addition to other psychiatric 
diagnoses.

In conjunction with a July 1994 VA psychiatric examination 
the veteran reported having been separated from service due 
to arthritis, as well as a nervous disorder.  She reported 
having extreme anxiety while in service, which she attributed 
to the arthritis.

The documents pertaining to her claim for Social Security 
disability benefits indicate that she had a history of 
treatment for arthritis, but no specific information was 
provided.  She was awarded disability benefits based 
primarily on a diagnosis of major depression.

The report of a January 1996 VA psychological evaluation 
shows that she reported having numerous physical and 
psychiatric complaints, including juvenile arthritis and 
joint pain.  As a result of the evaluation the psychologist 
provided the opinion that as the result of childhood trauma, 
the veteran learned to convert her emotional trauma into 
physiological symptoms that greatly exacerbated her chronic 
illnesses.  In addition to other diagnoses, he provided the 
opinion that she had a conversion disorder with mixed 
presentation.

During an October 1998 hearing the veteran testified that 
while in service the joint of her right thumb became swollen, 
for which she was hospitalized for eight days.  She denied 
having incurred any injury to the joint, and denied having 
any problems prior to service.  She also testified that she 
was told at that time that she had juvenile arthritis.  She 
stated that she did not have any more swelling in the joint 
after the hospitalization in service, but that her hand ached 
if the weather became very cold or rainy.  When asked whether 
a physician had diagnosed the disorder as arthritis, she 
responded that she had been provided pain medication.

II.  Law and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.192.  Only if new and material evidence is presented with 
respect to a claim that has been denied shall the claim be 
reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  In determining if new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible and all of the evidence received since the last 
final disallowance shall be considered.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see also Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

There are medical principles so universally recognized as to 
constitute fact, and when in accordance with these principles 
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  
Consequently, the manifestation of lesions or symptoms of 
chronic disease from the date of enlistment, or so close 
thereto that the disease could not have originated in so 
short a period, will establish preservice existence of the 
disease.  38 C.F.R. § 3.303(c).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

III.  Analysis

The Board has reviewed the evidence of record and finds that 
evidence that is both new and material has not been submitted 
to reopen the claim of entitlement to service connection for 
arthritis of the right thumb.  Service connection for 
arthritis of the right thumb was denied by the RO in June 
1976 on the basis that the disorder pre-existed service and 
was not aggravated by service.  38 C.F.R. §§ 3.303(c), 3.306.

The VA treatment records, the private psychological and 
medical reports, the Social Security documents, and the 
reports of VA examinations constitute new evidence, but the 
evidence is not material because it does not bear directly 
and substantially on whether the veteran has arthritis of the 
right thumb that was incurred in or aggravated by service.

Although the medical evidence indicates that the veteran has 
complained of pain in the right hand, as well as in other 
joints, and she reported a history of arthritis, none of the 
medical evidence indicates that she actually has arthritis in 
the right hand or any other joint.  See Cox v. Brown, 5 Vet. 
App. 95 (1993) (medical records created years after service 
that do not indicate that the disorder is service connected 
cannot constitute new and material evidence).

The veteran's testimony regarding her treatment in service is 
essentially duplicative of the evidence in her service 
medical records.  Her assertion that she has arthritis in the 
right thumb that had its onset in service is not probative 
because she is not competent to provide evidence of a medical 
diagnosis, or to relate a medical disorder to a specific 
cause.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  For 
these reasons the Board has determined that new and material 
evidence has not been submitted, and the claim of entitlement 
to service connection for arthritis of the right thumb is not 
reopened.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for arthritis of the right thumb is denied.



REMAND

The veteran claims to be totally disabled and unemployable 
due to the symptoms of major depression, which constitutes a 
claim for total disability rating based on individual 
unemployability.  38 C.F.R. § 4.16.  VA found that vocational 
rehabilitation was not feasible due to her depression and 
attitude toward work.  The evidence shows that she has been 
awarded Social Security disability benefits based primarily 
on the diagnosis of major depression, and that she was 
unemployed for a number of years.  The more recent VA 
treatment records, however, indicate that she has returned to 
employment.  The issue of entitlement to an increased rating 
for major depression, including a total disability rating 
based on individual unemployability is, therefore, being 
remanded to the RO for additional development and 
adjudication.

VA treatment records show that the veteran has received 
ongoing treatment for her psychiatric symptoms.  The medical 
evidence indicates, however, that in addition to an affective 
disorder, she has personality disorders.  The report of the 
January 1996 VA psychological evaluation shows that she has a 
schizotypal personality disorder with borderline personality 
traits, and the VA psychiatrist in October 1996 provided the 
diagnoses of a major affective disorder with an underlying 
schizotypal personality disorder and borderline personality 
traits.  Personality disorders are not subject to service 
connection, and the manifestations of a personality disorder 
cannot be considered in evaluating the severity of a service-
connected psychiatric disorder.  See Carpenter v. Brown, 
8 Vet. App. 240 (1995); 38 C.F.R. §§ 3.303(c), 4.14.

The veteran has been provided three VA psychiatric 
examinations, but the reports of those examinations do not 
fully document the social and industrial limitations imposed 
by the veteran's psychiatric symptoms, Global Assessment of 
Functioning (GAF) scores were not provided, and the examiners 
did not distinguish the functional limitations imposed by the 
nonservice-connected personality disorder from the service-
connected affective disorder.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  Because the reports of the 
examinations are not adequate for rating purposes, an 
additional examination should be provided.  Abernathy v. 
Principi, 3 Vet. App. 461 (1992).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since January 1998.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file, as well as any portions 
of the veteran's vocational and 
rehabilitation folder that are not part 
of the claims folder.

2.  The veteran should be afforded a 
period of VA psychiatric hospitalization 
for the purpose of observing and 
evaluating the etiology and severity of 
her psychiatric symptomatology.  If the 
VA Medical Center determines that a 
period of psychiatric hospitalization is 
not feasible, a thorough psychiatric 
examination, including a social and 
industrial survey, should be provided to 
the veteran.  The claims file and a copy 
of this remand must be provided to the 
medical personnel conducting the 
observation and evaluation, and the 
evaluation must include a review of the 
veteran's psychiatric history contained 
in the claims file.  The evaluation 
should also include any diagnostic 
studies or procedures, such as 
psychological testing, that are deemed 
necessary for an accurate assessment. 

The evaluators should provide a complete 
description of the history of the 
psychiatric disorder and the current 
symptomatology, and provide a 
comprehensive diagnosis of any 
psychiatric pathology.  The evaluators 
should also provide a complete 
description of the effect of the 
psychiatric symptomatology on the 
veteran's social and industrial 
functioning, including an assessment of 
her daily activities and a GAF score.

The evaluators should also provide an 
opinion on whether any limitations in 
social and industrial functioning are due 
to the service-connected affective 
disorder, or to a nonservice-connected 
personality disorder, and quantify the 
extent of disability that is attributed 
to the affective disorder as opposed to 
the personality disorder.  If the 
functional limitations imposed by the 
affective and personality disorders 
cannot be distinguished, the evaluators 
should so state.  The evaluators should 
provide the complete rationale for all 
opinions given.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of an 
increased rating for major depression 
with psychotic features, including a 
determination of whether the veteran is 
totally disabled based on individual 
unemployability.  If any benefit 
requested on appeal remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until she is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 13 -
